*606DISSENTING OPINION
By McALLISTER, Circuit Judge.
In the prevailing opinion, Judge Stwart has most carefully and comprehensively analyzed the several thousand pages of the record in this complicated case, and the extensive briefs, with the result that the vast body of the evidence, including the technical testimony of engineering experts, has been simplified, and the issues clearly presented. I differ only in the conclusion as to the questions of assumption of risk and contributory negligence which I feel were properly submitted to the jury. It was appellants’ witness who testified that the wing splice design was not a safe and suitable design; that it was dangerous and defective; and that the dangers were not such as to require great and discriminating knowledge to understand, but were so open and obvious to any competent engineer that they might be perceived at first blush. While this was the only evidence to such effect, it would seem that appellee Martin Company was entitled to protect itself against the contingency that the jury might believe it by asking the court to charge on assumption of risk; and that the district court properly submitted the question to the jury. As to the issue of contributory negligence, while the evidence was not extensive or convincing, there was, in my opinion, some evidence that radar equipment was available; that appellant Northwest Airlines had experimented with it in its planes, in studies to determine the advantage .of using it to avoid high turbulence areas; and that it would have been of assistance in circumnavigating a thunderstorm area. There was also evidence that while radar would have given an accurate picture of the turbulence 95% of the time, it would have been inaccurate and dangerous 5% of the time; that the screen illumination was so low as to make the equipment useless in the daytime; and that continuous attention by the viewer of the radar was necessary. In the light of all of the evidence— much of it, confessedly, lacking the certain and specific quality that would remove doubts as to whether the question of contributory negligence was in the case — it yet seems to me that the district court properly submitted to the jury the question whether, in the exercise of due care, Northwest Airlines should have installed radar as an aid to thunderstorm flying. I would, therefore, affirm the judgment of the district court.